Martin, J.
The defendant resisted the plaintiff’s claim, for the proceeds of cotton sold for the latter, on an allegation that he had paid his draft for the amount of it. There was judgment against him, and he has appealed. • It appears that the plaintiff drew on the defendant for sixty dollars, but the draft was altered *2so as to be for six hundred and sixty, the words six hundred and being placed before the word sixty, and the figure 6 before the figures 60 ; and that the defendant, unconscious of the forgery, paid six hundred and sixty dollars. It is insisted, that the plaintiff probably drew the bill so negligently, as to cause the fraud to be imagined, and successfully used against the defendants ; and it is further urged, that the bill was really drawn for six hundred and sixty dollars. The case presents a simple question of fact, to wit: the forgery of the bill paid by the defendant. The First Judge has determined against him, and we see no ground on which we may relieve him.*

Judgment affirmed.


 The judgment was for $600, the amount claimed, with interest, from judicial demand.